Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heer in US20100032935 in view of Bedal in US20080122141 and evidenced by Zhou in the attached publication.

Regarding Claim 1:  Heer teaches a label for creating an authentication mark on an object or paper, wherein the mark may be applied as a tag or may be integrally incorporated into the object (such as in a housing or plastic bottle) (See Paragraph 33-34).  The mark has an upper layer (masking feature, item 4), a layer containing photoluminescent particles (security feature, item 3) and a body layer (item 5).  The security label is detectable through the upper masking layer.  As the material may be incorporated into an object, the substrate may be the body of the material, wherein such a feature is incorporated at the surface of the body.  All of the layers may be made from a thermoplastic material, such as PMMA (See Paragraph 33).  PMMA is a thermoplastic polymeric material. 

Heer teaches a conventionally made label and does not teach its creation by additive manufacturing using powders.

However, it is generally known that conventionally made products may be made through an additive manufacturing process.  Bedal teaches that layers of thermoplastic material may be made by providing sinterable powders of thermoplastic material (See Paragraph 12-13) in conjunction with filler material such as carbon black (See Paragraph 16-18 and 38).  Carbon black meets the claim limitation regarding the fusing agent.  Bedal further teaches that the thermoplastic material may further comprise dyes, pigments and colorants (See Paragraph 17).  It would have been obvious to create the layered structure of Heer using the additive manufacturing process of Bedal as the process according to Bedal creates layered composite structures that may include colorants, 

Regarding Claim 2:   Heer in view of Bedal teach the creation of a three layer structure through an additive manufacturing process.  Heer teaches an upper transparent layer that is capable of providing inspection with a UV light.  Bedal teaches that each of the layers include carbon black as a material useful in sintering the thermoplastic material (fusing agent; See Paragraph 38).  Those of ordinary skill in the art would have found it obvious to use less of this fusing agent in the masking layer of Heer in order to not inhibit the function of such a layer, which is meant to provide a discrete point through which identification and security investigation can be performed.  Thus, it would be obvious to those of ordinary skill in the art to provide a lower concentration of radiation absorbing carbon black in the layer through which EM radiation must travel.  

Regarding Claim 3:  Heer teaches that the security feature may be integral to a plastic body.  As this is the case, the masking feature would be flush with the surface of the 

Regarding Claim 4:  The photoluminescent material of Heer is a photoluminescent pigment, as it is water insoluble.  Heer teaches pigments such as chromium doped YAG and YAP (See Examples 1-2).   

Regarding Claim 5:  YAG:Cr may have excitation below 300 nm and emission between 600 and 700 nm (See Figure 4 of evidentiary document to Zhou).  

Regarding Claim 6:  Heer and Bedal are silent in terms of the layer thickness of the components as set forth; however, Bedal teaches the creation of layers of powders that are sintered.  The layer thickness would necessarily be approximately the same as the powder size as it is a singular continuous layer of powder.  Bedal teaches that the powder size ranges from 10 to 150 microns (See Paragraph 46).  It would have been obvious to provide any number of layers of the material such that the objective of Heer is achieved.  The purpose of the layer is simply to cover the photoluminescent layer.  As this is the case, it would have been obvious to provide a singular coating layer on the surface of the security feature.  A singular layer of material according to Bedal is in the range of 10-150 microns, which overlaps the claimed range.  

Regarding Claim 7:  The fusing agent of Bedal is carbon black (See Paragraph 38).

Regarding Claim 8:  Heer and Bedal both teach the use of thermoplastic material.  Heer specifically notes the use of PMMA (See Paragraph 33).

Claim 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heer in US20100032935 in view of Bedal in US20080122141 and further in view of Collins in US20050072113.

Regarding Claim 9: Heer teaches a label for creating an authentication mark on an object or paper, wherein the mark may be applied as a tag or may be integrally incorporated into the object (such as in a housing or plastic bottle) (See Paragraph 33-34).  The mark has an upper layer (masking feature, item 4), a layer containing photoluminescent particles (security feature, item 3) and a body layer (item 5).  The security label is detectable through the upper masking layer.  As the material may be incorporated into an object, the substrate may be the body of the material, wherein such a feature is incorporated at the surface of the body.  All of the layers may be made from a thermoplastic material, such as PMMA (See Paragraph 33).  PMMA is a thermoplastic polymeric material. 

Heer teaches a conventionally made label and does not teach its creation by additive manufacturing using powders.



Bedal teaches that the additive manufacturing process is performed by providing a sintered layer of thermoplastic material and transferring this layer to the object being assembled.  On this basis Bedal teaches providing differing layers which would correspond to the body of the object created by Heer, the photoluminescent layer, and 

 Bedal is silent in terms of providing the carbon black in terms of an ink.

However, Collins teaches that colorants may be provided to a 3D printed in the form of a liquid modifier that is provided in an ink jetting method (See Paragraph 24).  By providing the colorant in terms of an ink, the practitioner can control the coloration of the material in particular areas of the build (See Paragraph 33).  As this is the case, the material according to Heer in view of Bedal could be easily created such that the photoluminescent layer was provided in a particular area or across the whole piece.  Those of ordinary skill in the art would have found it obvious to provide the carbon black of Bedal after any of the processing steps and would have found it obvious to provide the photoluminescent material to the photoluminescent layer in the same manner.  Those of ordinary skill in the art would have been motivated to provide colorants through an ink in order to provide for greater control of the aesthetic qualities of the piece being created.  Thus, it would have been obvious to provide a thermoplastic layer as a subsurface layer, provide an ink in terms of photoluminescent material, provide an ink in terms of carbon powder, fusing the material with radiant energy and repeating this process again for each successive layer.  This process obviates the claimed subject 

Regarding Claim 10-11:  As is discussed above, it would be obvious to adjust carbon black volume based on desired light transmission characteristics.  This would necessarily be accomplished by adjusting the volume of drops of the carbon black incident upon said area.  As the inspection of the object is with light and the security feature is provided under a surface layer, it would have been obvious to reduce the amount of carbon black in such an area so that it would be easier to authenticate the material.  This would necessitate the area for inspection to be translucent, at least in the surface layer.  As is noted above, Heer teaches that this feature may be present on the body of an object of manufacture, such as a housing or bottle (See Paragraph 33). 

Regarding Claim 12:  Collins teaches that colorants may be provided in terms of an ink and may be applied over the surface of the AM body through an ink printing method.  As different areas of the body require different inks, it would be necessarily to provide two separate inks containing the colorants.  
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art to Heer teaches the use of transition metal doped oxides.  .  

Response to Arguments
Applicant's arguments filed 11/18/21 have been fully considered but they are not persuasive. Applicant argues that the prior art to Bedal is non-analogous with the disclosure Heer.  It is noted that Bedal teaches the creation of paper or polymeric articles having internal features.  Heer teaches the creation of polymeric articles through additive manufacturing.  Both disclosures are directed to the creation of polymeric materials.  Particularly, Bedal is relevant in terms of the creation of the claimed features, which are regarded as masked luminescent features that may be incorporated into an article of value.  Applicant notes that the incorporation of this mark as a security feature is an object of their invention (See Paragraph 12-30 of originally filed disclosure).  Thus, the field of providing security features to articles is relevant to the instant invention.  The . 
Applicant notes that the secondary reference teaches that the material is heated to a temperature from 160-185C, which would not be usable on paper documents.  The combination of references clearly discusses the use of polymer materials, which are also taught by the primary reference.  Applicant also notes that the primary reference to Heer teaches polymer articles. The use of such temperatures wouldn’t inhibit the creation of the polymer articles according to Heer.  Furthermore, the disclosure of the prior art must be taken as a whole and is not limited to particular embodiments. Applicant sets forth that damage may occur in terms of the plastic based materials when processed at this temperature.  It is noted that the secondary reference teaches sintering of polymeric powders, which may require partial melting or softening.  Applicant does not set forth any evidence that damage or deterioration of PMMA occurs within this temperature range.  Cursory search of this issue sets forth that temperatures up to 230C are normal processing temperatures for a material and decomposition occurs beyond 270C.  
Applicant goes on to discuss the combination of references.  Applicant sets forth that the upper layer of the combined teachings is meant to be transparent in nature and .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/Matthew E. Hoban/Primary Examiner, Art Unit 1734